Clapp, Peterson, Tiemessen, Thorsness LLC

411 Fourth Avenue, Suite 300

Fairbanks, AK 99701-4711
(907) 479-7776 fax (907) 479-7966

t@cplawak.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

 

OHIO SECURITY INSURANCE
COMPANY, a New Hampshire company,

Plaintiff,
U.S.D.C. Case No.
Vs.
(State Coutt No. 4FA-21-0158CI)
BLACK & DECKER INC. D/B/A

PORTER CABLE CORPORATION, a
Matyland corporation, NOTICE OF REMOVAL

Defendant.

 

 

PLEASE TAKE NOTICE that Defendant BLACK & DECKER, INC. d/b/a
PORTER-CABLE CORPORATION, a Matyland corporation (“Black & Decker’), hereby
removes the state court action captioned Ohio Security Insurance Company, a New Hampshire
Company, v. Black ¢” Decker INC. D/B/A Porter Cable Corporation, a Maryland Corporation, Case
No. 4FA-21-0158CI pending in the Superior Court for the State of Alaska, Fourth Judicial
District at Fairbanks (“Action”), to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.
The grounds for removal are as follows:

THE REMOVED CASE

1. This is a sttict products liability action in which plaintiff, Ohio Security

Insutance Company (“Plaintiff”), alleges that defendant, Black & Decker, manufactured and

was a cotnmetcial seller of an ait compressor that was not reasonably safe in design and

Ohio Security Insurance v. Black & Decker

Casee_4:21-cv-00018-JWS Document1 Filed 08/02/21 Page 1 of 6

 
Fairbanks, AK 99701-4711
(907) 479-7776 fax (907) 479-7966

Clapp, Peterson, Tiemessen, Thorsness LLC
411 Fourth Avenue, Suite 300

t(@cplawak.com

   

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

consttuction, which air compressor failed to operate properly, and that failure ultimately
caused a fire and substantial property damage to Plaintiff.

2: Plaintiff filed their Complaint on May 4, 2021, in the Superior Court for the
State of Alaska, Fourth Judicial District at Fairbanks. Black & Deckert was setved with a copy
of the Complaint on June 30, 2021.

5, The Action could have been originally filed in this court pursuant to 28 U.S.C.
§§ 1332 and 1367, in that there is complete diversity between the patties, and the amount in
controversy is in excess of $75,000, exclusive of intetest and costs.

REMOVAL IS APPROPRIATE AND TIMELY

4. This Notice of Removal is timely filed within 30 days after Black & Decker
received the Complaint. 28 U.S.C. § 1446(b); Eyak Native Village v. Exxon Corp., 25 F.3d 773,
779 (9% Cir. 1994) (“[R]emoval was within the 30-day petiod required by section 1446(b) and
was timely”).

5 Venue ptopertly lies in the United States District Court for the District of
Alaska pursuant to 28 U.S.C. §§ 81A and 1441(a) because Alaska constitutes one judicial
disttict embracing the place where the Action is pending.

Gi This is a civil action that falls under the court’s original jurisdiction under 28
U.S.C. §1332 and is one that may be removed to this court based on diversity of citizenship
under 28 U.S.C. §§ 1441 and 1446. Pursuant to 28 U.S.C. § 1441(b), suits that do not arise
under federal law ate removable “if none of the patties in interest properly joined and served

as defendants is a citizen of the State in which such action is brought.”

Ohio Security Insurance v. Black & Decker

Casétage 4:21-cv-00018-JWS Document 1 Filed 08/02/21 Page 2 of 6

 
Clapp, Peterson, Tiemessen, Thorsness LLC

411 Fourth Avenue, Suite 300

Fairbanks, AK 99701-4711
(907) 479-7776 fax (907) 479-7966

t@cplawak.com

 

  

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

7. Complete diversity of citizenship exists between the patties.

8. A cotporation is deemed to be a citizen of the state of its incorporation and
the state in which it maintains its principal place of business. 28 U.S.C. §1332(c)(1); Montrose
Chemical Corp. of California v. American Motorists Ins. Co., 117 F.3d 1128, 1132 (9% Cir. 1997).

o; Plaintiff is a company duly organized under the laws of New Hampshite with
its principal place of business in Ohio. (Complaint, J 1.1, Exhibit A).

10. Defendant is incorporated in the state of Maryland and has its principal place
of business in Tennessee. Therefore, Defendant is a citizen of Maryland and Tennessee for
putposes of determining diversity of citizenship. Defendant was not a citizen of the State of
Alaska at the time the Action was filed within the meaning of the Acts of Congtess relating
to the removal of cases. 28 U.S.C. § 1332(c)(1).

11. Accordingly, there is complete diversity among the patties, and removal of the
Action to this court is proper putsuant to 28 U.S.C. § 1332(a)(1).

AMOUNT IN CONTROVERSY

11. Pursuant to 28 U.S.C. § 1332(a), the amount in controversy in a case in which
federal jurisdiction is based on diversity of citizenship must exceed $75,000, exclusive of
interest and costs. Geographic Expeditions, Inc. v. Estate of Lhotka ex rel. Lholka, 599 F.3d 1102,
1106 (9% Cir. 2010) (“A federal court has jutisdiction over the underlying dispute if the suit
is between citizens of different states, and the amount in controversy exceeds $75,000

exclusive of interest and costs”); Borgen v. United Parcel Services, 2006 WL 1096628 at *1 (D.

Ohio Security Insurance y. Black & Decker

Cashgse 4:21-cv-00018-JWS Document 1 Filed 08/02/21 Page 3 of 6

 
Clapp, Peterson, Tiemessen, Thorsness LLC

411 Fourth Avenue, Suite 300

Fairbanks, AK 99701-4711
(907) 479-7776 fax (907) 479-7966

t@cplawak.com

 

  

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Alaska April 25, 2006) (case properly removed where the complaint demonstrates that at the
time of removal the amount in controversy exceeded $75,000).

12. It is clear from the Complaint that the amount in controversy in the Action is
greater than $75,000, exclusive of interest and costs. The Complaint seeks an awatd of
damages in excess of $100,000 for the damages allegedly incurred by Plaintiff. (Complaint,
{] 2.2, 3.6, 4.7, Exhibit A). Furthermore, in order to bring a civil suit in the superior coutt,
the amount in controversy must exceed $100,000, exclusive of costs, post-filing interest, and
attotney’s fees. See Rule 45 of the Alaska Rules Governing the Administration of All Coutts.
Because the Action was filed in the superior court, and Plaintiffs explicitly allege they seek
to recover sums in excess of the superior coutt’s jurisdictional amount it is clear that the
amount in controversy in the Action exceeds $75,000, exclusive of interest and costs.

13. AS such, all of the requirements for federal diversity jurisdiction under 28
USS.C. § 1332(a) are satisfied and this case is removable in accordance with 28 U.S.C. § 1441.
PAPERS FROM REMOVED ACTION AND OTHER REQUIREMENTS

14. As requited by 28 U.S.C. § 1446(a), copies of all process, pleadings and orders
in the Action in Defendant’s possession ate attached hereto as Exhibit A (Summons and
Notice to Parties of Judicial Assignment and Complaint for Damages) and incorporated
herein by this reference.

15. Pursuant to 28 U.S.C. § 1446(d), Black & Decker is filing a written notice of
this removal with the Clerk of the Superior Court for the State of Alaska, Fourth Judicial

District at Fairbanks. Copies of this Notice of Removal and the notice of filing this Notice

Ohio Security Insurance v. Black & Decker

Cas&aase 4:21-cv-00018-JWS Document1 Filed 08/02/21 Page 4 of 6

 
Clapp, Peterson, Tiemessen, Thorsness LLC

411 Fourth Avenue, Suite 300

Fairbanks, AK 99701-4711
(907) 479-7776 fax (907) 479-7966 ~

jt(@cplawak.com

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

of Removal directed to the Clerk of the Superior Court for the State of Alaska, Fourth
Judicial District at Fairbanks are also being served upon Plaintiff as requited by 28 U.S.C. §
1446(d).

WHEREFORE, Defendant Black & Decker respectfully removes the Action from
the Superior Court for the State of Alaska, Fourth Judicial District at Fairbanks, pursuant to

28 U.S.C. §§ 1332, 1441 and 1446.

DATED at Fairbanks, Alaska, this day of ,20_.

CLAPP, PETERSON, TIEMESSEN &
THORSNESS LLC
Attorneys for Black & Decker U.S.) Inc.

By: /s/ John J. 'Tiemessen

John J. Tiemessen
Alaska Bar No. 9111105

Ohio Security Insurance v. Black & Decker

CasGase 4:21-cv-00018-JWS Document1 Filed 08/02/21 Page 5 of 6

 
Clapp, Peterson, Tiemessen, Thorsness LLC

411 Fourth Avenue, Suite 300

Fairbanks, AK 99701-4711
(907) 479-7776 fax (907) 479-7966

it@cplawak.com

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

CERTIFICATE OF SERVICE

This is to certify that a true and cortect copy

of this document including a total of __ pages

was setved via email and believed to be completed
without error ftom the email address

to the following individuals:

Kyle A. Farnam

COZEN O'CONNOR

999 Third Avenue, Suite 1900
Seattle, WA 98104
Telephone: 206.340.1000

E-mail: kfarnam@cozen.com

By:

 

Date/Time:

Ohio Security Insurance v. Black & Decker

Castaae 4:21-cv-00018-JWS Document1 Filed 08/02/21 Page 6 of 6

 
